Citation Nr: 1729221	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  12-02 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Center in Philadelphia, Pennsylvania


THE ISSUE

Whether an overpayment of VA death pension benefits in the amount of $3,468.00 was validly created.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The Veteran, who died in November 2005, served on active duty from March 1943 to January 1946.  The appellant is his surviving spouse.  She resides in the jurisdiction of the VA Regional Office (RO) in St. Petersburg, Florida.

This case was previously before the Board of Veterans' Appeals (Board) in April 2012, when it was remanded for further development.  Following the requested development, the VA Pension Center in Philadelphia Pennsylvania found that the creation of an overpayment of pension benefits in the calculated amount of $3,468 00 was valid.  Thereafter, the case was returned to the Board for further appellate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

On a VA Form 9, Appeal to Board of Veterans' Appeals, received in February 2012, the appellant requested a hearing before the Board at her local VA office.  

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  

Schedule the appellant for a hearing before the Board at the RO.  Notify the appellant of the date, time, and location of the hearing.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App.  (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




